Citation Nr: 9932808	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.  

2.  Entitlement to an increased rating for post-traumatic 
brain disorders, to include lightheadedness, dizziness, and 
"head explosions" (post-traumatic brain disorders), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973, and from February 1977 to July 1984.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought.  The veteran filed 
timely appeals, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  

The issue of entitlement to an evaluation in excess of 10 
percent for the veteran's post-traumatic brain disorders will 
be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue of entitlement to a compensable 
evaluation for hemorrhoids has been obtained by the RO.  

2.  The veteran's service-connected hemorrhoids are 
objectively shown to be characterized as not more than mild 
or moderate, and are not objectively shown to be thrombosed 
or to involve persistent bleeding. 


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.114, Diagnostic Code 7336 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue of an increased rating for 
hemorrhoids has been obtained.  The evidence includes the 
veteran's service medical records, records of post-service 
medical treatment, reports of VA rating examinations, and 
statements by the veteran made in his own behalf.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with this issue.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  Moreover, were entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Historically, service connection for hemorrhoids was granted 
by an October 1990 rating decision, and a noncompensable 
evaluation was assigned, effective from March 20, 1990.  In 
February 1998, the veteran filed a claim for an increased 
evaluation for his service-connected hemorrhoids.  He 
contended, in essence, that the severity of his hemorrhoids 
had increased, that they were painful, and bled constantly.  

In support of his claim, the veteran submitted a statement 
from Deborah Marantides, R.N., C., dated in February 1998, 
indicating that the veteran had been seen for evaluation of 
rectal bleeding and recurrent hemorrhoids.  She stated that 
his treatment included Anusol and Metamucil.  In addition, 
Nurse Marantides stated that the veteran had been recommended 
for a flexible sigmoidoscopy.  

In March 1998, the veteran underwent a VA rating examination.  
The report of that examination shows that he had a history of 
hemorrhoids characterized by swelling, itching, and 
intermittent bleeding.  The examiner noted that the veteran 
had what was described as "rubber-band hemorrhoid 
ligations" performed in the past, which the veteran reported 
were very painful.  He denied any history of fecal 
incontinence or leakage.  On examination, the veteran was 
found to have nonthrombosed external hemorrhoids.  Some blood 
was noted in his underwear, but active bleeding was not noted 
at the time of the examination.  In addition, a Guaiac test 
was negative.  The examiner concluded with a diagnosis of 
nonthrombosed external hemorrhoids.  

In addition, the report of a later VA rating examination 
dated in December 1998 also contains the notation that the 
veteran was shown to have nonthrombosed external hemorrhoids.  
The veteran reported that his hemorrhoids bled often, 
requiring him to wear a tissue.  However, at the time of the 
examination, there was no evidence of any hemic disorder.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
rating is warranted upon a showing of mild or moderate 
hemorrhoids.  A 10 percent evaluation is contemplated for 
large or thrombotic hemorrhoids which are irreducible, and 
which involve excessive redundant tissue with evidence of 
frequent recurrences.  A 20 percent evaluation is assigned 
upon a showing of persistent bleeding with secondary anemia, 
or with fissures.  

The Board has evaluated the above-discussed evidence, and 
concludes that the preponderance of the evidence is against 
assignment of a compensable evaluation for the veteran's 
hemorrhoids.  With respect to the issue of entitlement to an 
increased evaluation for hemorrhoids, the veteran's central 
contention involves persistent rectal bleeding that has 
resulted in secondary anemia.  However, the objective medical 
evidence fails to confirm this assertion.  The Board 
recognizes that the February 1998 letter from Nurse 
Marantides states that the veteran was seen for complaints of 
bleeding hemorrhoids, and that he was treated with Anusol and 
Metamucil.  However, her letter fails to include any clinical 
description or findings with respect to the severity of the 
veteran's hemorrhoids, and fails to indicate that the veteran 
did, in fact, experience persistent bleeding as contemplated 
by the relevant diagnostic criteria.  

In addition, while blood was noted in the veteran's underwear 
at the time of the March 1998 rating examination, there was 
no evidence of active bleeding.  Moreover, the veteran's 
hemorrhoids were characterized as "nonthrombosed" and were 
not noted to be large or to involve excessive tissue.  They 
were also not shown to be irreducible.  Further, this 
diagnosis was confirmed by a December 1998 rating examination 
which also noted nonthrombosed external hemorrhoids.  That 
examination report also contained the finding that the 
veteran did not have secondary anemia resulting from his 
hemorrhoids, and concluded that there was no evidence of any 
hemic disorders.  

Based upon this evidence, the Board concludes that while the 
veteran's hemorrhoids may be recurrent, and may involve 
episodic bleeding, they are not objectively shown to involve 
excessive tissue, or to be irreducible.  They are also not 
objectively shown to involve persistent bleeding or secondary 
anemia which is contemplated for assignment of a 20 percent 
evaluation under Diagnostic Code 7336.  

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1999) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  There has been no showing that the veteran's 
hemorrhoids have caused marked interference with employment, 
have necessitated frequent periods of hospitalization, or 
otherwise render impracticable the regular schedular 
standards.  The Board recognizes that the veteran has been 
seen for outpatitent treatment for his hemorrhoids, and that 
he may experience episodic bleeding.  However, it appears 
from his personal statements and affidavits that he is 
currently employed.  In any event, he is not shown to be 
precluded from obtaining or retaining gainful employment as a 
result of his service-connected hemorrhoids.  In the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not for 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant a compensable evaluation for the 
veteran's hemorrhoids.  



ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  


REMAND

The veteran is currently service connected for post-traumatic 
brain disorders, which is shown to involve lightheadedness, 
dizziness, and "head explosions" and is currently evaluated 
as 10 percent disabling.  He also maintains that a seizure 
disorder should be included in the symptomatology 
attributable to his post-traumatic brain disorders.  The 
report of a VA rating examination conducted in June 1997 
shows that the veteran reported having sustained a fairly 
severe head injury after being attacked in approximately 
1977.  He complained that he experienced what he described as 
"head explosions" dating back to 1983, and that he would 
experience flashes of pain with occasional flashes of light.  
In addition, he reported experiencing loss of concentration 
and slurred speech.  The examiner noted that an EEG conducted 
in 1995 was positive for epileptiform discharges.  A 
neurological examination showed that the veteran's cranial 
nerves II through XII , motor, deep tendon reflexes, sensory 
examination, cerebellar examination, and mental status 
examinations were intact and physiologic.  The examiner 
concluded with diagnoses of post-traumatic seizure disorder 
characterized as recurrent atypical partial complex seizure 
disorder.  This appears to be the only VA rating examination 
conducted to evaluate the nature and severity of the 
veteran's post-traumatic brain disorders.  

The Board observes that inasmuch as the VA rating examiner 
has included a "partial complex seizure disorder" in his 
diagnoses of the veteran's neurological condition, and as 
treatment records dating from November 1989 through September 
1999 consistently include indications of treatment for 
seizures, the Board finds that in order to properly 
adjudicate the issue of the severity of the veteran's post-
traumatic brain disorders, the veteran should be afforded a 
rating examination to determine if any seizure disorders are 
present, and if identified, whether they are related to the 
veteran's post-traumatic brain disorders.  

Moreover, the Board observes that while the veteran is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9304 (1999), which 
contemplates evaluating "dementia secondary to head 
trauma," it does not appear that any rating examinations he 
has undergone have been relevant to the rating criteria under 
Diagnostic Code 9304, or have otherwise addressed the 
psychiatric aspects contemplated by such a disability.  In 
addition, it does not appear that the impact of any 
functional limitations or impairment of the veteran's 
physical and mental capabilities as a result of his post-
traumatic brain disorders have been addressed in any rating 
examination.  

Therefore, the Board finds that the veteran should be 
scheduled to undergo rating examinations by the appropriate 
specialists to properly evaluate his post-traumatic brain 
disorders under 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1999), and 38 C.F.R. § 4.130, Diagnostic Code 9304 (1999).  
Specifically, a medical determination should be made as to 
whether the veteran currently suffers from seizures that are 
related to his post-traumatic brain disorders.  The veteran 
should also be afforded a psychiatric examination to evaluate 
the psychiatric aspects of his post-traumatic brain disorders 
as contemplated under the criteria for dementia due to a head 
injury.  

Therefore, the case is REMANDED for the following action:  

1.  The RO should contact the veteran to 
determine if he has undergone any 
additional treatment for his post-
traumatic brain disorders since the time 
of the last request for such information.  
If so, the RO should obtain and associate 
those records with the veteran's claims 
file.  

2.  Following completion of the above-
requested development, the veteran should 
be scheduled to undergo VA physical, 
neurological, and psychiatric 
examinations conducted by the appropriate 
specialists to determine the nature and 
severity of all physical, neurological, 
and psychiatric disabilities associated 
with his post-traumatic brain disorders.  
The neurological examiner is specifically 
requested to offer an opinion as to 
whether the veteran currently suffers 
from seizures of any sort, and whether 
those seizures (if present) are related 
to his service-connected post-traumatic 
brain disorders.  The psychiatric 
examiner is requested to indicate whether 
the veteran suffers from any psychiatric 
manifestations of his post-traumatic 
brain disorders, and is requested to 
provide a detailed discussion of any 
psychiatric manifestations related to the 
veteran's disability which may be shown.  
If no such psychiatric symptoms are 
noted, the examiner should so state.  All 
examiners are requested to indicate the 
degree of impairment resulting from the 
veteran's post-traumatic brain disorders 
which is objectively demonstrated.  If 
such determinations cannot be made, the 
examiners should so indicate.  All 
indicated studies and tests should be 
performed, and the examiners should 
include a complete rationale for all 
opinions expressed.  In addition, the 
veteran's claims folder should be made 
available to the examiners for review in 
advance of the scheduled examinations.  

3.  The RO should review the examination 
reports.  If the reports are not in 
complete compliance with the instructions 
set forth above, appropriate action 
should be undertaken to ensure 
compliance.  Thereafter, the RO should 
then adjudicate the veteran's claim for 
entitlement to an evaluation in excess of 
10 percent for his post-traumatic brain 
disorders, applying all relevant 
statutes, regulations and rating 
criteria, to include those rating 
criteria found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, and 38 C.F.R. 
§ 4.130, Diagnostic Code 9304.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran and his 
representative should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutsherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

